Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's submission dated 2/18/22 has been entered. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant's representative on 4/27/2022 and 5/4/2022. 
The application has been amended as follows: 
Claim 1. (AMEND) A backlight module[[,]] comprising: a light source; a light guide plate; an optical film; and a fixing component; wherein the light guide plate comprises a light emitting surface, a lateral surface, and a light incident surface, the lateral surface and the light incident surface are disposed opposite to each other, and the light emitting surface is connected to the lateral surface and the light incident surface; the light source corresponds to the light incident surface of the light guide plate, and the light source is configured to emit light toward the light incident surface of the light guide plate; the optical film is disposed on the light emitting surface of the light guide plate; wherein the fixing component comprises a plurality of protrusions exclusively on at least one of the light incident surface and the lateral surface of the of the light guide to correspond with a plurality of notches on the optical film, such that the optical film disposed on the light emitting surface of the light guide plate is capable of evenly thermally expanding along a direction parallel to the light incident surface; 
Claim 6. (AMEND) A backlight module[[,]] comprising: a light source; a light guide plate; an optical film; and a fixing component; wherein the light guide plate comprises a light emitting surface, a lateral surface, and a light incident surface, the lateral surface and the light incident surface are disposed opposite to each other, and the light emitting surface is connected to the lateral surface and the light incident surface; the light source corresponds to the light incident surface of the light guide plate, and the light source is configured to emit light toward the light incident surface of the light guide plate; the optical film is disposed on the light emitting surface of the light guide plate; wherein the fixing component comprises a plurality of protrusions exclusively on at least one of the light incident surface and the lateral surface of the of the light guide to correspond with a plurality of notches on the optical film, such that the optical film disposed on the light emitting surface of the light guide plate is capable of evenly thermally expanding along a direction parallel to the light incident surface; and wherein a horizontal distance between the optical film and the light source is greater than a horizontal distance between the light guide plate and the light source when the fixing component is disposed on the lateral surface of the light guide plate.
Claim 7. (CANCEL)
Claim 10. (CANCEL)
Claim 13. (AMEND) A display device[[,]] comprising a backlight module comprising a light source, a light guide plate, an optical film, and a fixing component; wherein the light guide plate comprises a light emitting surface, a lateral surface, and a light incident surface, the lateral surface and the light incident surface are disposed opposite to each other, and the light emitting surface is connected to the lateral surface and the light incident surface; the light source corresponds to the light incident surface of the light guide plate, and the light source is configured to emit light toward the light incident surface of the light guide plate; the optical film is totally disposed on the light emitting surface of the light guide plate; wherein the fixing component comprises a plurality of protrusions exclusively on at least one of the light incident surface and the lateral surface of the of the light guide to correspond with a plurality of notches on the optical film, such that the optical film disposed on the light emitting surface of the light guide plate is capable of evenly thermally expanding along a direction parallel to the light incident surface; and wherein a horizontal distance between the optical film and the light source is greater than a horizontal distance between the light guide plate and the light source when the fixing component is disposed on the lateral surface of the light guide plate.
Claim 14. (CANCEL)
Claim 17. (AMEND)
Allowable Subject Matter
Claims 1, 4-6, 11-13, 18 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 requires, inter alia, a backlight module comprising a fixing component comprises a plurality of protrusions exclusively on at least one of a light incident surface and a lateral surface of the of a light guide to correspond with a plurality of notches on an optical film disposed on a light emitting surface of the light guide plate, such that the optical film disposed on the light emitting surface of the light guide plate is capable of evenly thermally expanding along a direction parallel to the light incident surface; and wherein a horizontal distance between the optical film and the light source is greater than a horizontal distance between the light guide plate and the light source when the fixing component is disposed on the lateral surface of the light guide plate.
The prior art, taken as a whole or in combination, fails to teach the aforementioned limitation, as specifically called for in the claimed combination, nor would it be obvious to modify those references to include such limitation.
Independent claims 6 and 13 are allowed for including substantially the same allowable subject matter as that of claim 1. 
Dependent claims are allowed at least for their dependencies on allowable independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty, can be reached via email rajarshi.chakraborty@uspto.gov or by phone 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875